Dismissed and Memorandum Opinion filed December 8, 2005








Dismissed and Memorandum Opinion filed December 8,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01198-CR
____________
 
JUDY JEANETTE
ORTIZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County,
Texas
Trial Court Cause No. 1039236
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of less than
one gram of cocaine.  In accordance with
the terms of a plea bargain agreement with the State, the trial court deferred
a finding of guilt, and on September 9, 2005, placed appellant on community
supervision for three years and assessed a $200 fine.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  We have reviewed the record, and the
certification comports with the record.  See
Dears v. State, 154 S.W.3d 610, 614-15 (Tex. Crim. App.2005). 
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 8, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.
Do Not Publish C Tex. R. App.
P. 47.2(b).